Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a process for the manufacture of a plurality of capsules each comprising a crosslinked hydrogel outer shell surrounding a central core, wherein a hydrogel solution and an a composition of interest comprising cells, designed to form the central core, are concentrically coextruded to form mixed drops each comprising a layer of the hydrogel solution surrounding a drop of the composition of interest comprising cells, the coextrusion step being carried out above a crosslinking aerosol so that the mixed drops pass through said crosslinking aerosol, so that the layer of the hydrogel solution at least partially crosslinks around the drop of the composition of interest comprising cells in contact with said aerosol, said capsules being spherical and having a diameter comprised between 50 and 500 pm, characterized in that the composition of interest comprising cells is an aqueous composition of interest and the osmotic concentration of the crosslinking aerosol is comprised between 0.3 to 3 times the osmotic concentration of the composition of interest comprising cells and forming the central core of the capsules; wherein the mixed drops are free of a surfactant.
While the prior art of record fairly suggests the claimed process as discussed in the previous office action, combined teachings of the prior art do not teach or fairly suggest a process in which the mixed drops (not the final capsules) are free of a surfactant
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ